Citation Nr: 1336632	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to an initial compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 and from August 1988 to July 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2012 the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge in San Antonio, Texas; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding treatment records; afford the Veteran new VA examinations regarding his claimed bilateral hearing loss and his headaches; and obtain a supplemental medical opinion regarding his claimed bilateral knee disorder.  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed hearing loss, bilateral knee disorder, and/or headaches, to include treatment for his knees around May 2008.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from Dr. J. (as identified in a September 2007 VA social work note) and any post-service treatment records from Brooke Army Medical Center (to include any records dated in March 2007).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of any current hearing loss.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should indicate whether the Veteran has right and/or left ear hearing loss.  In regard to any diagnosed hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service noise exposure.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On VA audiological examination in September 2007, the Veteran reported right ear hearing loss for ten years.  He described in-service noise exposure from gun fire, heavy machinery, aircrafts, power tools, and diesel engines.  

The examiner is advised that the Veteran is competent to report in-service noise exposure.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination evaluate his service-connected headaches.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The physician should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the November 2009 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current right and/or left knee disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* Service treatment records reflect that, in his March 2006 Report of Medical History at separation, the Veteran denied knee trouble; however, the examiner commented that he had occasional left knee pain with bending/squatting, with no problems running or doing usual activities.  Clinical evaluation of the lower extremities was normal, but the examiner noted that the Veteran had rare, mild left knee pain.  

* On VA orthopedic examination in September 2007, the Veteran reported that, in 1998, he fell from a ladder and bruised his right knee.  He stated that he was observed in the medical department and had some knee swelling.  The examiner noted that radiograph studies of the bilateral knees indicated no osseous or articular abnormality.  The diagnosis was normal bilateral knee examination, no subluxation or instabilities shown.  

* A May 2008 MRI of the right knee revealed degenerative changes of the knee lateral compartment greater than the medial compartment, with no acute abnormality.  

* A May 2008 MRI of the left knee revealed degenerative changes greatest in the medical compartment, with no acute abnormality.  

* On VA examination in November 2009, the Veteran reported that his knees started to "bother him" approximately five years prior to leaving service.  He commented that he was not exactly sure when his knee pain started, and described a gradual, insidious onset.  He added that he believed he first noticed brief pain going up ladders or bending to pick something up, and opined that his pain was most likely the result of having to run and wearing "poor shoes."  The Veteran reported that, over time, he had noticed the progressing presence of his knee pain, which was occurring daily, but intermittently.  Examination revealed normal bilateral knee joints with the exception of pain on range of motion testing.  X-rays of the knees revealed minimal posterior patellar spurring bilaterally, but no other significant degenerative or acute finding.  The diagnosis was bilateral knee strain.

* In conjunction with the August 2012 hearing, the Veteran submitted statements from his wife, brother, and co-workers documenting his complaints of knee pain.  His wife reported that he struggled with his knees on a daily basis and had difficulty walking up stairs and getting up after a long period of sitting.  

The examiner must consider and address the Veteran's report of bruising his right knee when he fell from a ladder in 1998, the documented reports of left knee pain made in March 2006, and his reports of the gradual onset of knee pain beginning five years prior to separation from service, as discussed above.  The examiner is advised that the Veteran is competent to report falling and bruising his knee, as well as to report knee pain.  The examiner must also consider and address the May 2008 MRIs documenting degenerative changes in both the right and left knees.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


